Soule, J.
No question is made in this case as to the liability of the plaintiffs in the action at law in which the verdict was rendered against them. The only ground on which they seek to maintain their bill is that, since that verdict was rendered, the mortgaged premises have been sold for the sum of $10,000, and that they are entitled to have that sum, or so much of it as is necessary, credited to them against that verdict, and to have Fenton restrained from entering or enforcing judgment thereon.
The general principle is, as the plaintiffs contend, that the holder of collateral security with power to convert it into money is bound to apply the proceeds of any sale thereof to the debt which it secures. But in view of the facts of the case, this principle does not aid the plaintiffs. They insisted, at the trial of the action at law, that the sale under the power, at which Mrs. Fenton was the highest bidder, should be treated as an actual and effective sale, though the sum bid was not paid, and no deed was ever made, and no foreclosure of the mortgage was *325accomplished. Accordingly, the amount of the highest bid at that sale was deducted from the amount of the note sued on, and a verdict rendered for the balance only, on the ground that the attempted sale, though not followed by a conveyance of the land, fixed the value of the mortgaged property, and so fixed the amount which these plaintiffs, the defendants in the action at law, had paid on the note by the conversion of their mortgaged land into money. To maintain this bill would be to give to the plaintiffs a second time the value, or a part of the value, of the land for. which they were paid by crediting upon the note in the action at law the amount at which it was struck off at the attempted sale. It is perfectly clear that they are not ■ entitled to this. Having once received the benefit of the value of the land in part payment of the debt which they had assumed, they have no interest, legal or equitable, in the proceeds of the subsequent sale. The result is that the bill must be
Dismissed, with costs.